Woodward, J. (dissenting) :
It seems to me entirely plain that when the plaintiffs secured a judgment correcting the deed, so as to provide for the life *843lease of the second story and yard, and consented that this should be subject to the mortgage of Bennink, there was a final adjudication that the mortgages were valid hens upon the entire premises. It is conceded that all the matters were strictly legal, and it seems to me that if any of the equities are to be adjusted in reference to the mortgages this should be done by reopening the decree in which the deed was reformed, by means of a supplemental bill (Rudiger v. Coleman, 228 N. Y. 225, 231, 233, 234) and not by any short-cut method of adjusting that controversy in the present action. The question here arises upon a motion for judgment on the pleadings, and I am clearly of the opinion that the complaint does not justify the relief demanded. If the mortgages were good, and all the parties were concededly before the court, I see no reason why the foreclosure was not entirely lawful and equitable. Of course, if Feil committed fraud in giving the mortgages the plaintiffs were entitled to have the deed reformed without the the reservation of the rights of the mortgagee — assuming him to have been a party to the fraud. This is not contended. It is admitted that this was a proper decree, but it is proposed now to make Feil a trustee. It is sufficient, I think, for this case that this is not the theory of the complaint. The relief demanded is that the life estate is “ superior to the mortgage made and executed by the defendant Amelia G. Feil to the defendant Bennink,” etc. This is, in effect, to nullify the judgment of the court in granting the relief in the action for the reformation of the deed, and this judgment was conditioned upon the recognition of the rights of Bennink in the mortgages. It is true these were different mortgages, but if they were valid mortgages then the subsequent foreclosure and sale, by which the title vested in Amelia G. Feil, was entirely proper, and there can be no justification for making Charles P. Feil a trustee for the benefit of the life tenants under the allegations of this complaint. It is still necessary that the judgment shall be secundum allegata et probata. (McNeil v. Cobb, 186 App. Div. 177, 181, 182, and authorities there cited.) The place to litigate the validity of the Bennink mortgages was in the action for the reformation of the deed, or in the action for foreclosure of the mortgages. The action to reform was in equity; the relief was granted upon condition that it should *844recognize the validity of the Bennink mortgages, and if those mortgages were regular and valid there can be no foundation for the present litigation. I think the determination is right.
Kiley, J., concurs.
Judgment and order reversed, with costs,. and judgment directed for the plaintiffs as per opinion, with costs.